Clifford F. Brown, J.,
concurring. I concur in the thorough and accurate analysis in the per curiam opinion of the rights of the parties. No member of this court will disagree, I am sure, that the people of a municipality have the right to exercise their state constitutional power to enact laws by the vote of the people through the initiative petition process as provided by Section 2, Article I of the Ohio Constitution, and im*81plemented by R.C. 731.28. The per curiam opinion, however, clearly and correctly concludes that the state constitutional right of the people to exercise legislative power by the initiative petition process must in this case be compatible with Section 10, Article I of the federal Constitution which mandates that no state shall pass any law impairing the obligation of contracts. Such mandated prohibition refers to any form of legislative action including direct action by the people through the initiative petition process. Ross v. Oregon (1913), 227 U.S. 150, 163. This painstaking analysis in the per curiam opinion, relying as it does on a principle set forth by the United States Supreme Court in Ross, compels the result we reach here in favor of the city of Middletown. The necessary and logical result should be plain enough even for a first-year law student to understand. See footnote 4 of the per curiam opinion herein.
However, one dissenting opinion here fails or refuses to comprehend this simple, correct and just analysis. It proceeds with typical populist-insulting vituperation, for which its author is practiced and proficient, italicizing the word “people” five times, to state that what the Chief Justice and today’s majority “fail to understand is that the right to vote becomes meaningless when the government is left free to ignore election results.” There can be only one ulterior purpose for such diatribe. This invective and pure balderdash is phrased in a most clever and grandstanding manner. Such dissenter hopes to have his judicial nonsense excerpted and editorialized in newspapers to heap adulation upon his pretended great reverence for the Ohio and United States Constitutions at the expense of other members of this court. Only a poison pen would write such a castigating dissent. This desperate grasp for undeserved attention adds nothing to the ship of Ohio jurisprudence but, instead, is an unsightly barnacle attached to it. It demonstrates an absence of judicial temperament exacerbated by judicial immaturity and inexperience.
Every member of this court has as much, and perhaps more, respect for “the sanctity of the ballot,” “our democratic form of government,” and “the sacred right to vote” as does the acerbic dissenter. Some of us developed this reverence for the sanctity of the ballot, for the First Amendment to the United States Constitution, and for Section 2, Article I of the Ohio Constitution, long before this distempered, dyspeptic dissenting justice became a lawyer.